The opinion of the Court was delivered by
Black, C. J.
The first error assigned is, that the Court erred in dismissing the trustee before he had entered on the discharge of his duties. I will not stop to inquire whether this be true or not. The Court had the power to dismiss him at any time when good reason was shown for it by the cestui que trust.
The second and third specifications allege that the Court of Common Pleas decided the facts erroneously. It is not our duty, in a case like this, to review the evidence and reverse the decree if our opinion of the facts differs from that of the court below. We have the authority, when it comes here, to reverse for such an error, to refer it to a master, or to direct an issue; hut neither of these can be expected, unless it be a gross case, which this is not proved to be by the best argument the appellant can make.
The fourth assignment points out a sentence in the opinion of the judge, from which it might appear that the decree was produced by the influence of a wrong reason. But it is with the decree itself, and not with the reasons, that we have to do. If 'the conclusion is right, no matter by what steps it may have been reached. At the time the trustee was removed, the Court entered on the record that it was done because it was shown to their satisfaction that he was mismanaging the estate, neglecting his duties, and in failing circumstances. These are fixed facts, found and settled; and the faith which is due to them is not in the least shaken by anything said in an opinion subsequently filed, and closing with a refusal to disaffirm them.
On the fifth error, we have only to say, that the admission of incompetent evidence is not to be treated on appeal, as it is in a writ of error. A decree, good without such evidence, will not be reversed because it has been heard.
Decree affirmed.